Citation Nr: 0212975	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  99-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel








INTRODUCTION

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that he performed active 
military service for a total of 1 month and 26 days from 
January 8 to March 3, 1987, at which time he was 
administratively separated from service due to his 
"admission of homosexuality/bisexuality."  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO), which 
denied service connection for schizophrenia.

In January 2001, the Board remanded this case for further 
development of the evidence.  On review of the record, the 
Board finds that the requested development has been completed 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In this appeal, the veteran requested a personal hearing at 
the RO.  He withdrew his hearing request in May 2002.  See 38 
C.F.R. § 20.704(e) (2001).  Thus, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.

The Board notes that by November 2001 written statement, the 
veteran indicated that he had no further evidence to submit.  
In June 2002, he requested additional time in which to 
provide certain pertinent medical records.  By July 18, 2002 
letter, the RO granted an additional 30 days in which to 
submit that evidence.  As of the date of the Board's 
decision, no new evidence was submitted.


FINDING OF FACT

Schizophrenia is not shown to be related to the veteran's 
brief period of active service.

CONCLUSION OF LAW

The veteran's schizophrenia was not incurred in or aggravated 
by active military service.  38 U.S.C. §§  1101, 1110, 1112, 
1131, 1137, 1153, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C. § 5103A (2002).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  
Further, he and his representative have been notified of the 
evidence needed to establish the benefit sought, and he has 
been advised regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Thus, the Board concludes that VA's duty to assist 
the veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has satisfied, as far as 
practicably possible, the notice, assistance, and other 
requirements of VCAA, and any further action would only serve 
to burden VA without foreseeable benefit flowing to the 
veteran.  Id.; Soyini, supra.

Factual Background 

The veteran's service medical records contain no reference to 
mental or emotional problems.  A medical examination prior to 
separation was not conducted as the veteran's medical records 
were reviewed by an army medical official in February 1987 
and it was determined that a medical examination was not 
required.  The veteran himself also indicated by signed 
statement in February 1987 that he did not desire a 
separation medical examination.  Thereafter, he was issued an 
entry level separation and his DD Form 214 indicates that the 
narrative reason for his separation from military service was 
his "admission of homosexuality/bisexuality."

An August 1989 report from his first admission to Oregon 
State Hospital indicated that the veteran started having 
trouble as a teenager, when he would become depressed.  He 
reportedly had trouble off and on, but his mother stated that 
11/2 years earlier, he was doing well.  He was reported to have 
been admitted following an apparent overdose of Haldol.  He 
was also observed with a knife making irrational comments 
about how he would use it.  He stated that his childhood was 
very rough, that he moved around a great deal as a child, and 
that his mother and father verbally abused him.  He presented 
as suspicious and volatile.  On admission, he had been in the 
United States for only a few days after returning from 
Holland where he had been living in an attic and not eating.  
The report reflected that he had apparently left Holland 
because involuntary commitment proceedings had begun.  Also, 
according to the report, he was drafted into the Dutch 
military, but was discharged medically after only two months.  
During the previous five years, he was employed for a total 
of six months.  A diagnosis of schizoaffective disorder was 
indicated.

A November 1989 discharge report from Oregon State Hospital 
again indicated that the veteran began to experience trouble 
as a teenager and became depressed at that time.  It was also 
indicated that his parents had been divorced for many years, 
and that he had a family history of mental illness, including 
a grandmother who was "schizophrenic."  While in the 
Netherlands, the veteran reportedly was agitated and 
threatened the neighbors, and the police were called.  
According to the report, he was likely experiencing auditory 
and visual hallucinations and was having violent ideation 
toward his parents.  In the hospital, he exhibited rapid, 
pressured speech and paranoid as well as delusional thinking.  
He had poor insight; however, his condition improved with 
medication.  The diagnosis was schizoaffective disorder.

In March 1998, the veteran's father stated that, prior to 
discharge, the veteran called him on several occasions and 
was incoherent with rapid and pressured speech.  His father 
perceived this behavior as atypical at the time, and he 
indicated observing similar symptoms after discharge.  The 
veteran, apparently, refused to seek treatment or take 
medication.  According to his father, in June 1987, the 
veteran moved to the Netherlands to live with him; he did 
well for two years until his unexpected departure for the 
U.S. in August 1989.  

Private medical records since May 1999 indicate a diagnoses, 
including paranoid schizophrenia.  In July 1999 G. Suckow, 
M.D., indicated that the veteran had been a patient of his 
since 1992, and that the veteran's diagnosis of chronic 
paranoid schizophrenia had been unchanged since his 
hospitalization in the late 1980s.  

In a September 1999 letter, the veteran's mother described 
him as outgoing, friendly, mature, and responsible prior to 
enlistment, but approximately six weeks after entering 
service, he reportedly telephoned her several times and 
sounded incoherent, confused, and in a state of panic.  He 
reportedly felt threatened, especially by the officers, and 
he believed that his mind was being controlled.  His speech 
was disjointed and difficult to understand.  She reported 
contacting his commanding officer, who she claimed confirmed 
that he would be sent to Leavenworth, as he himself had 
feared.  According to his mother, the commanding officer was 
"non-committal" when she expressed concern about her son's 
mental state.  After discharge in March 1987, she reported he 
isolated himself in his room, felt persecuted, and feared for 
his life.  He reportedly believed the Army was "out to get 
him" and that it was controlling his mind.  Despite her 
encouragement, she indicated he refused to seek treatment.  
She indicated that he abruptly decided to leave for the 
Netherlands in June 1987, and that his condition was 
diagnosed in 1989 when he returned to the U.S.  

A November 1999 written statement of [redacted], 
apparently a Dutch physician, indicated that he treated the 
veteran from May 1988 to August 1989 and that from the start, 
he complained of hearing noises "that were not there."  
According to [redacted], the veteran was not amenable to 
reasonable explanation or argument.  

A December 1999 written statement of [redacted] indicated 
that he remembered the veteran well.  He exhibited 
"emptiness" although he ostensibly came to Holland to be 
with family.  He was ultimately admitted to a psychiatric 
hospital in Holland.  

In December 1999, the veteran indicated that his psychiatric 
disability began in Ft. Leonard Wood during basic training in 
February 1987.  At that time, he stated he began to hear 
voices and received two "Article 15s" and was threatened by 
his commanding officer that he would be sent to Leavenworth 
prison if his behavior did not change.  He indicated that he 
told a superior that he was homosexual in order to be 
discharged.  He reported that he was frightened and thought 
that he would be murdered or sent to prison if he stayed in 
service.  He stated that, in August 1989, he was diagnosed 
with paranoid schizophrenia.

In January 2001, the Board remanded this case to the RO for 
further development of the evidence.  As a consequence, the 
additional evidence below was furnished for the record.  

By January 2002 written statement, the veteran indicated that 
he initially met with [redacted] in August 1987 due to an 
accidental overdose of vitamin C.  

A January 2002 letter from [redacted] indicated that the 
veteran was his patient in 1987.  He had "strange ideas" 
and on one visit complained of an overdose of vitamin C.  He 
indicated his conviction that the veteran was developing 
paranoid schizophrenia at that time.  

A May 2002 letter from [redacted] indicated that the 
veteran was his patient for only one year and that medical 
records were no longer available.  During his visits, the 
veteran reportedly complained of "things and influences that 
could not exist in reality."  [redacted] could not make a 
clear diagnosis at that time, but he stated that beginning 
schizophrenia was possible.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (2002); 38 C.F.R. § 3.102 (2001).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  The benefit-of-the-doubt 
rule does not apply when the Board has found that a 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Analysis

The veteran is currently suffers from a psychiatric 
disability, chronic schizophrenia.  A present disability is a 
necessary condition for the granting of service connection.  
See Gilpin, supra.  However, in addition to present 
disability, the evidence must indicate that the such 
disability is related to service.  38 C.F.R. § 3.303.  In 
this case, the service medical records make no mention of the 
presence of any psychiatric disability.  A full review of all 
the evidence of record, when viewed in the light most 
favorable to the veteran, indicates that his chronic 
schizophrenia likely began at some point after his active 
service separation in early March 1987.  

Both of the veteran's parents indicated that they began to 
notice his odd behavior during service.  The veteran himself 
has stated that symptomatology associated with his 
psychiatric disability began during basic training.  However, 
not only are they less than disinterested in the outcome of 
this appeal, but as laymen, their lay statements do not 
constitute competent medical evidence and they cannot provide 
the required medical nexus between a current psychiatric 
disability and military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The post-service reports of record include those from [redacted] 
[redacted], which indicate that he first treated the veteran 
several months after his separation from service in August 
1987, and that he possibly showed signs of beginning 
schizophrenia at that time.  Nevertheless, the service 
medical records, as a whole, show absolutely nothing at all 
relative to the presence of any psychiatric symptoms or 
clinical findings; instead, his military service of about 55 
days' duration is noteworthy not only for its brevity but 
also as it was terminated prematurely by reason of his 
admission of "homosexuality/bisexuality."  Not only did the 
veteran decline a separation medical examination, but the 
record makes clear that, following a full review of his in-
service medical records, an official of the army medical 
corps determined that a separation medical examination was 
not necessary in February 1987.  The first credible, 
probative indication of the presence of psychiatric 
abnormality from competent medical sources dates from August 
1987, months after the veteran's separation from active 
service.  As his active military service was for considerably 
less than 90 days' duration, the presumptive service 
connection provisions contained at 38 U.S.C.A. § 1112 do not 
apply in this case.  

Generally, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Under 
38 U.S.C. § 5103A(d), VA is required to provide a medical 
examination or obtain a medical opinion if (1) there is 
competent evidence of a current disability, and (2) evidence 
that the disability or symptoms may be associated with 
service, but (3) the case does not contain sufficient medical 
evidence for VA to make a decision on the claim.  In this 
case, VA met its duty to assist by remanding this case to the 
RO in January 2001 and developing the facts pertinent to the 
claim, as noted above.  It did not provide a medical 
examination, however, as the disability was established well 
after the veteran's brief period of active military service, 
and competent medical evidence does not show it to be related 
to such service; thus, the veteran is not at all prejudiced 
by such omission.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Soyini, supra.  


ORDER

Service connection for schizophrenia is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

